DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 8 is objected to because of the following informalities: in line 1, “claim 1, thermoplastic” should be “claim 1, wherein the thermoplastic”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
Claim(s) 1, 3-6, 9-10, 13-14, 16-19, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Titzschkau (EP 1,975,191) in view of Sibkin (Advanced Industrial and Engineering Polymer Research 1.1 (2018): 48-60; Note: available online 9/3/2018).
Regarding claims 1, 3, 14, and 16:
Titzschkau discloses fiber-reinforced polyamide composites [abstract; 0001]. The fibers can be woven, nonwoven, etc. [0030; 0044]. Monomers for forming the polyamide (thermoplastic material) are infused or impregnated into the fiber and then polymerized [0008; 0014]. The void content is low and examples have void content of 0.5% and 1% [0011; Table 2 at 0056].
Titzschkau is silent with regard to the amount of thermoplastic material by weight.
Titzschkau teaches the reinforcing agent comprises 5-70% by volume of the composite [0031]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of reinforcing agent over the disclosed range, which would necessarily vary the relative weight amount of the thermoplastic material, to provide the properties (e.g., mechanical strength, toughness, etc.) desired for a given end use, including over relative amounts that result in relative weight amounts of thermoplastic material as presently claimed.
Titzschkau is silent with regard to a residual amount of monomers.
Titzschkau teaches the monomer is preferably caprolactam [0032]. The temperatures used in Titzschkau’s process range from 100-200°C [0041; 0043]. By using such values, the composites will necessarily have some residual content of monomer. Sibkin states the melting point of polyamide 6 is in the range of 210-225°C (p3, first column; Section 3. Polymerization and properties). The reference further teaches polymerization below the melting point yields high conversion of 96-99% (p3, second column; Section 3.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the temperatures used in Titzschkau’s process to provide the desired degree of conversion as taught by Sibkin, including values providing the claimed amount of residual monomers, while also balancing other factors including time, energy use, etc.
Regarding claims 4 and 17:
Titzschkau teaches the monomer is preferably caprolactam [0032].
Regarding claim 5 and 18:
Titzschkau is silent with regard to the molecular weight of the polymer.
Sibkin teaches molecular weight (Mw) of the polyamides typically range 20,000-40,000 g/mol and can be up to about 100,000 g/mol (p3, second column; Section 3.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the molecular weight of the polyamide over typical values, including values within the presently claimed range, and thereby achieve the claimed invention.
Regarding claims 6, 10, 19, and 23:
Titzschkau teaches the fibers include continuous fibers, nonwovens, chopped fibers, etc. and can be made from glass, carbon, etc. [0030; 0044].
Regarding claims 9 and 22:
Titzschkau teaches the use of sizing and additional materials to promote bonding between the fibers and the polymer [0020].
Regarding claim 13:
Titzschkau teaches the monomer is preferably caprolactam [0032].

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Titzschkau (EP 1,975,191) in view of Sibkin (Advanced Industrial and Engineering Polymer Research 1.1 (2018): 48-60) as applied above, and further in view of Kalnin (US 3,691,000).
Regarding claim 7 and 20:
Titzschkau teaches the fibers include continuous fibers, nonwovens, chopped fibers, etc. and can be made from glass, carbon, etc. [0030; 0044].
Titzschkau is silent with regard to a fabric comprising two layers of fibers having different configurations as claimed.
Such fabrics were known in the art. For example, Kalnin discloses glass fiber reinforced composites comprising hybrid fibrous laminae comprising a plurality of glass fiber lamina and a plurality of lamina of carbon fiber (abstract; col 2 ln 40-64). The composites have improved longitudinal tensile and longitudinal compressive moduli (Id.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the multilayer fabric of Kalnin to provide improved modulus properties as known in the art.


Claim(s) 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Titzschkau (EP 1,975,191) in view of Sibkin (Advanced Industrial and Engineering Polymer Research 1.1 (2018): 48-60) as applied above, and further in view of Saatchi et al. (US 5122316).
Regarding claim 8 and 21:
Titzschkau discloses fiber-reinforced polyamide composites as previously explained.
Titzschkau is silent with regard to the use of glass microspheres.
Such fillers were known in the art. For example, Saatchi discloses thermoplastic articles (abstract; col 2 ln 45+). Such articles contain reinforcers and fillers to provide improved properties including lower thermal expansion and added strength (col 2 ln 57+). Such fillers include glass microspheres (col 4 ln 50+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add glass microspheres to the composites of Titzschkau to provide improved properties, such as strength.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Titzschkau (EP 1,975,191) in view of Sibkin (Advanced Industrial and Engineering Polymer Research 1.1 (2018): 48-60) as applied above, and further in view of Paul et al. (US 4,804,427).
Regarding claim 11-12:
Titzschkau discloses fiber-reinforced polyamide composites as previously explained.
Titzschkau is silent with regard to the shape of the composites.
One of ordinary skill in the art was aware that various shapes could be selected for such composites, depending on the end use thereof. For example, Paul discloses thermoplastic composites reinforced with fibers (col 1 ln 10+). Paul teaches various methods can be used to provide composite having any desired shape (col 9 ln 3+). Such shapes include being a sheet or in the form of a roll (col 9 ln 17+; col 9 ln 65+; col 10 ln 48+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the composite in any desired shape, including as a sheet or a roll product, depending on the desired use as known in the art.


Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive.

Applicant argues it has not been shown that Titzschkau’s composite would necessarily have a residual monomer or oligomer content (p7). Applicant further argues Titzschkau teaches a residual monomer or oligomer content will not necessarily occur, as evidenced by Sibkin (p7). In particular, Applicant notes both references teach the conversion rate of the monomer depends on time and further 
The examiner has considered Applicant’s arguments, but maintains the rejections. Applicant’s arguments rely upon the assumptions that 1) the statement “full conversion” is a general requirement for Titzschkau’s invention, 2) the statement “full conversion” necessarily means 100% conversion of the monomer (as opposed to, e.g., 98% or 99.5%), and 3) the 60 minute curing time disclosed by Titzschkau necessarily results in 100% conversion on the monomer. The examiner respectfully disagrees that these assumptions hold after a review of the prior art.
Regarding the first point, the examiner submits that the description of “full conversion” is found in [0054] in reference to specific Example 1. Titzschkau does not state that this is a generalized requirement for the practice of its invention. In fact, the reference teaches generally that the curing temperature can be adjusted “such that a high degree of conversion may be achieved” [0035]. There is no indication that “a high degree” means “full” nor is there any particular requirement regarding the residual content of the monomer or oligomers. Therefore, even if Applicant is correct that Titzschkau teaches its Example 1 achieves “full conversion” and means 100% conversion, which the examiner does not concede, the reference otherwise broadly discloses a “high degree of conversion” is suitable, which permits levels of residual monomer within the range of 96-99% taught by Sibkin to be typical of conversion processes.
Regarding the second assumption, Titzschkau does not provide a definition of “full conversion” at all, let alone provide a statement that this phrase narrowly refers to 100% conversion of the monomers. As noted above, the reference makes no particular requirement regarding the residual content of the monomer or oligomers. Therefore, Applicant only asserts that “full” can only mean 100%, but does not provide a factual basis for this meaning other than the polymerization times used in the reference, which will be discussed below. Sibkin, however, indicates that typical “high conversion” yields are in the range of 96-99% using temperatures similar to Titzschkau (p3, second column; Section 3.). Titzschkau teaches its invention can generally reach “a high degree of conversion” which, in view of Sibkin’s disclosure, actually 
Regarding the third assumption, the examiner notes that the cure time of “60 minutes…to make sure that the composites have reached both their final conversion and crystallinity” was used in Titzschkau’s Examples 2, 4, and 5. The reference does not state that this 60 minute cure time is a requirement for all of its composites. In fact, the reference makes no general requirement for the cure time and in Example 1 discloses a “Time for full conversion” of 1,920 seconds or 32 minutes (Table 1 on p8). As such, even if the 60 minute cure time was found to necessarily result in 100% conversion, which the examiner does not concede, the reference does not require this length of time to practice its invention.
Furthermore, Applicant’s assertion that Titzschkau’s Fig. 2 teaches that 60 minutes is well above the time require to achieve “essentially 100% conversion” is not persuasive. The figure only provides conversion rates for times of less than 40 minutes. While Applicant attempts to extrapolate from the data to discern what occurs at 60 minutes, Applicant can only conclude the conversion is “essentially” 100%; however, the disagreement between Applicant and the examiner rests entirely on whether Titzschkau necessarily achieves 100% exactly, not “essentially 100%”. Additionally, the examiner provides a marked copy of this figure containing a parallel line across the 100% conversion line on the y-axis:

    PNG
    media_image1.png
    489
    751
    media_image1.png
    Greyscale

.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Desbois (US 2014/0154937) discloses fiber-reinforced composite material with a polyamide matrix [abstract]. The polyamide has at most 5% by weight of residual monomer content [0144].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787